DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-26, 28-36 and 39-42 are allowed. 
The following is an examiner’s statement of reasons for allowance: In combination with the reminder of claims 21, 36 and 40, no art on record could be found to teach: (claim 21) wherein the surface of the first support gusset faces in a distal direction, (claim 36) the support gusset is configured to compress the resiliently deformable feature and subsequently disengage the resiliently deformable feature thereby allowing the resilient deformable feature to transition into an expanded state to couple the clamp pad with the clamp arm in a snap-fit fashion and  (claim 40) wherein the pair of resiliently deformable features are configured to engage a respective distally facing surface of the pair of support gussets a of the clamp arm to thereby inhibit proximal translation of the clamp pad relative to the clamp arm while the clamp pad is coupled with the clamp arm. 

The closest art found was Faller (20060079874) in view of Baxter (20120241503). As to claim 21 the deformable features are positioned lower in the channel than the distal facing surfaces, thus they cannot contact them as required by . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771